Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Request for Continued Examination filed 10 March 2022. Claim(s) 1, 4-5, 9-11, 13-17 have been amended.  Claim(s) 6-7, 20 have been canceled.  Claim(s) 23 are new.  Claims 1-5, 8-19, 21-23 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 March 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 8, 10, 15, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brun et al. (US 2017/0214541 A1) in view of Park (US 2009/0307255 A1) and further in view of Lee (US 2015/0324487 A1).

Claim 1.  Brun discloses a system, comprising: a processor; and a memory accessible by the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform operations comprising: 
generating a graphical user interface (GUI), providing an installation graph, e.g. a plant graph (P. 0125) including installation notation for application parts supporting HW and SW variability by respective choice objects (P. 0129) depicted in a graphical manner (P. 0130, Fig. 11), wherein the GUI comprises: 
a first window visualization for depicting a visual representation of an industrial automation system, the plant graph including an application type AT for e.g. a room, a building or a plant depicts apart from separately application type parts: fan ATP1 and ATP2 (Hcl) representing a heating coil (P. 0126) comprising many building elements representing HW and/or SW choices for at least one application type, e.g. a fan, including respective building automation (BA) choice objects CO1, CO2, which comprise information for a choice-menu CM1, CM2 for the selection of possible variants for the respective application type (P. 0130, Fig. 11) The application type in Fig. 11 includes at least a fan and a heating coil in a plant automation system; and 
a second window visualization comprising objects, wherein each object [of the library of objects] corresponds to a respective industrial automation device, an application type part, e.g. the fan, can be marked or highlighted if a user has no choice selection regarding the respective variants done yet (P. 0127) wherein a user may choose an application part variant by selecting a choice object comprising a choice-item-list (P. 0128, Fig. 11) wherein an optional ATP for a first ATP (fan) may be a second ATP (electric heater, radiator) (P. 0145-0147, Fig. 13) The choice-item-lists CIL1 and CIL2, which are separate windows from the application type part graph “AT”, allow a user to select application type part variants for each of the application parts of the installation graph; 
receiving a first input inserting of a first object [of the library of objects] within the first window visualization, a user selects an application type and a graphical representation is displayed, including graphical elements for application type parts, and a user selects choice objects for each application type part, providing variants and options, wherein based on dependency rules only such graphical elements of the application type parts are provided which are compatible to the selected graphical elements (P 0045) for configuring the application type, and providing different variants and options represented by graphical elements (P. 0153) Application type parts are not initially selected when the application type is selected, when a user selects an option or a variant for an application type part, an actual application type part is included in the application type, this is analogous to inserting a selected choice or variant of an application part into the application type; 
receiving a second input inserting of a second object [of the library of objects] within the first window visualization, at least a second graphical element (ATP2)is displayed in the graphical representation of application type providing different variants and options (CIL2) (P. 0128, Fig. 11, note that the application type parts identified as ATP2 are designated as optional devices) wherein an optional ATP for a first ATP (fan) may be a second ATP (electric heater, radiator) (P. 0145-0147, Fig. 13) As noted above, when a user selects an option or a variant for an application type part, an actual application type part is included in the application type, this is analogous to inserting a selected choice or variant of an application part into the application type; 
determining a suggested action based on a [plurality of] industrial automation system designs that include the first object within the first window visualization and the second object within the first window visualization, based on dependency rules only such graphical elements of the application type parts which are compatible to the selected graphical elements are provided (P 0045) a user may select a choice variant or option for and then there might be other variants and options from other choices required, excluded or suggested, wherein dependency rules may work between HW choices, between SW choices and between HW and SW choices (P 0137) after selection of such a HW variant/option, the system will automatically activate required variants/options and deactivate <excluded> variants according to the constraint rules (P 0142) the active rule set avoids selection of conflicting items according to the defined rules in the application type (P 0143) dependencies may be between one application type part (fan) and other application type parts (electric heater or radiator) (P 0145) Dependencies can be between different application type parts and only required dependencies are activated, and suggested dependencies are also provided, based on compatibility with the selected elements so as to avoid selection of selected items, it is clear that a dependency with another part would only be provided that is compatible the selected part; and 
displaying a notification of the suggested action on the GUI, dependency rules determine if choice object variants or options represented by graphical elements are excluded, required or suggested (P 0064) after selection of such a HW variant/option, the system will automatically activate required variants/options and deactivate <excluded> variants according to the constraint rules, the system automatically updates the plant graphics according to the selections and constraint rules and provides direct visual information on selected items (P. 0142) Only required variants or options are provided and suggested variants or options are also provided. 

Brun does not disclose a second window visualization comprising a library of objects; inserting a first object of the library of objects; inserting a second object of the library of objects, as disclosed in the claims.  However, in the same field of invention, Park discloses a user may drag a component or device from a panel (P. 0059) to a layout (floor plan) in a GUI and add new (building) devices, and other GUI elements--e.g., dialog boxes, tabbed elements, buttons, etc.) are displayed configured to receive input from a user regarding the location and/or other properties of (building) devices (P. 0062).  Therefore, considering the teachings of Brun and Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine a second window visualization comprising a library of objects; inserting a first object of the library of objects; inserting a second object of the library of objects with the teachings of Brun.  One would have been motivated to combine a second window visualization comprising a library of objects; inserting a first object of the library of objects; inserting a second object of the library of objects with the teachings of Brun in order to provide more flexibility to Brun by allowing the user to determine the relative placements of the application type parts in the application type diagram to provide a clearer and better organized application part diagram to provide a flexible and adaptable room or building automation applications with an easy and intuitive way for application configuration (Brun: Abstract).

Brun does not disclose determining a suggested action based on a plurality of industrial automation system designs, as disclosed in the claims.  However, Brun discloses to support different operation & monitoring graphics for a given Application-Type AT, there might be multiple graphic templates preloaded or loadable (P. 0173).  Park discloses one or more policies may be checked in one or more databases to confirm spatial relationships for a layout of a system (P 0118).  In the same field of invention, Lee discloses in response to user inputs, components are added to a design to define a layout of a computing system from a library (P. 0041) relationships between components are defined (P. 0045) determining whether the relationships defined between the set of components violate one or more of a set of design constraints prohibiting the connection of incompatible added devices (P. 0046) Brun discloses that multiple templates may be accessed, but not to determine a suggested action, and Lee also discloses checking multiple relationship databases or policies, however, Lee explicitly discloses that whether or not components are compatible is determined by checking from one or more of a set of policies, which is analogous to the claimed plurality of industrial automation system designs.  Therefore, considering the teachings of Brun, Park and Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine determining a suggested action based on a plurality of industrial automation system designs with the teachings of Brun and Park.  One would have been motivated to combine determining a suggested action based on a plurality of industrial automation system designs with the teachings of Brun and Park in order to ensure consistency in constructing the application type for the automation system of Brun for consistency across different operation and monitoring configurations for a given application type (Brun: P 0173).

Brun does not disclose wherein the suggested action comprises inserting a third object to the first window visualization, adding a connection between a first interface element of the first object and a second interface element of the second object, or both, as disclosed in the claims.  However, Brun discloses a user may select any available application type part variants or options (P 0045).  When a user adds an application type part, for example, a fan, the system may offer applicant type part variants; however, the system may also offer application type part that are compatible with each variant, for example, an electric heater or a radiator, may be offered as options to fan variants, and then the first and second ATPs are connected.  However, Brun does not disclose offering different third options separately for adding a second ATP depending on dependency rules of the first ATP, and for connecting the first and second ATPs.  Lee discloses in response to user inputs, components are added to a design to define a layout of a computing system from a library (P. 0041) wherein the components may be input in response to another component that has been added (P. 0042) wherein network connections, power connections, direct links, and so on, are added to the design (P. 0044) as additional components are added to the design, additional relationships may also be defined in order to associate and connect the various set of components (P. 0045) wherein validating the design includes determining whether the relationships defined between the set of components violate one or more of a set of design constraints prohibiting the connection of incompatible added devices (P. 0046) when a violation is detected, an offending component or relationship may be voided, prohibited, or otherwise indicated by an error message or violation message that is generated and displayed when a constraint violation is detected (P. 0048).  Therefore, considering the teachings of Brun, Park and Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the suggested action comprises inserting a third object to the first window visualization, adding a connection between a first interface element of the first object and a second interface element of the second object, or both with the teachings of Brun, Park and Lee.  One would have been motivated to combine wherein the suggested action comprises inserting a third object to the first window visualization, adding a connection between a first interface element of the first object and a second interface element of the second object, or both with the teachings of Brun, Park and Lee in order to ensure that only components that fit the dependency rules and are compatible with the application part, and other application part types, are added and connected in the building automation system model.

Claims 6.  – 7. Canceled. 

Claim 8.  Brun, Park and Lee disclose the system of claim 1, and Brun further discloses the operations comprise referencing a rule, before displaying the notification on the GUI, to determine that the suggested action complies with the rule, based on dependency rules only such graphical elements of the application type parts which are compatible to the selected graphical elements are provided (P. 0045) dependencies can represent rules or constraints between the respective elements representing a "require"-constraint between elements and an "exclude"-constraint between elements (P. 0136). 

Claim 10. Brun discloses a method comprising:
generating a graphical user interface (GUI), providing an installation graph, e.g. a plant graph (P. 0125) including installation notation for application parts supporting HW and SW variability by respective choice objects (P. 0129) depicted in a graphical manner (P. 0130, Fig. 11), wherein the GUI comprises: 
a first window visualization for depicting a visual representation of an industrial automation system, the plant graph including an application type AT for e.g. a room, a building or a plant depicts apart from separately application type parts: fan ATP1 and ATP2 (Hcl) representing a heating coil (P. 0126) comprising many building elements representing HW and/or SW choices for at least one application type, e.g. a fan, including respective building automation (BA) choice objects CO1, CO2, which comprise information for a choice-menu CM1, CM2 for the selection of possible variants for the respective application type (P. 0130, Fig. 11) The application type in Fig. 11 includes at least a fan and a heating coil in a plant automation system; and 
a second window visualization comprising [a library of] objects, wherein each object [of the library of objects] corresponds to a respective industrial automation device, an application type part, e.g. the fan, can be marked or highlighted if a user has no choice selection regarding the respective variants done yet (P. 0127) wherein a user may choose an application part variant by selecting a choice object comprising a choice-item-list (P. 0128, Fig. 11) wherein an optional ATP for a first ATP (fan) may be a second ATP (electric heater, radiator) (P. 0145-0147, Fig. 13) The choice-item-lists CIL1 and CIL2, which are separate windows from the application type part graph “AT”, allow a user to select application type part variants for each of the application parts of the installation graph; 
receiving a first input inserting a first object [of the library of objects] within the first window visualization, a user selects an application type and a graphical representation is displayed, including graphical elements for application type parts, and a user selects choice objects for each application type part, providing variants and options, wherein based on dependency rules only such graphical elements of the application type parts are provided which are compatible to the selected graphical elements (P 0045) for configuring the application type, and providing different variants and options represented by graphical elements (P. 0153) Application type parts are not initially selected when the application type is selected, when a user selects an option or a variant for an application type part, an actual application type part is included in the application type, this is analogous to inserting a selected choice or variant of an application part into the application type; 
receiving a second input inserting a second object (of the library of objects) within the first window visualization, at least a second graphical element (ATP2)is displayed in the graphical representation of application type providing different variants and options (CIL2) (P. 0128, Fig. 11, note that the application type parts identified as ATP2 are designated as optional devices) wherein an optional ATP for a first ATP (fan) may be a second ATP (electric heater, radiator) (P. 0145-0147, Fig. 13) As noted above, when a user selects an option or a variant for an application type part, an actual application type part is included in the application type, this is analogous to inserting a selected choice or variant of an application part into the application type; 
determining a suggested [third] object … to suggest to add to the industrial automation system within the first window visualization based on a [plurality] of industrial automation systems that include the first object within the first window visualization and the second object within the first object visualization based on dependency rules only such graphical elements of the application type parts which are compatible to the selected graphical elements are provided (P 0045) a user may select a choice variant or option for and then there might be other variants and options from other choices required, excluded or suggested, wherein dependency rules may work between HW choices, between SW choices and between HW and SW choices (P 0137) after selection of such a HW variant/option, the system will automatically activate required variants/options and deactivate <excluded> variants according to the constraint rules (P 0142) the active rule set avoids selection of conflicting items according to the defined rules in the application type (P 0143) dependencies may be between one application type part (fan) and other application type parts (electric heater or radiator) (P 0145) Dependencies can be between different application type parts and only required dependencies are activated, and suggested dependencies are also provided, based on compatibility with the selected elements so as to avoid selection of selected items, it is clear that a dependency with another part would only be provided that is compatible the selected part; and 
displaying a notification of the suggested [third] object within the first window visualization on the GUI, dependency rules determine if choice object variants or options represented by graphical elements are excluded, required or suggested (P 0064) after selection of such a HW variant/option, the system will automatically activate required variants/options and deactivate <excluded> variants according to the constraint rules, the system automatically updates the plant graphics according to the selections and constraint rules and provides direct visual information on selected items (P. 0142) Only required variants or options are provided and suggested variants or options are also provided. 

Brun does not disclose a second window visualization comprising a library of objects, wherein each of the library of objects …, as disclosed in the claims.  However, in the same field of invention, Park discloses a user may drag a component or device from a panel (P. 0059) to a layout (floor plan) in a GUI and add new (building) devices, and other GUI elements--e.g., dialog boxes, tabbed elements, buttons, etc.) are displayed configured to receive input from a user regarding the location and/or other properties of (building) devices (P. 0062).  Therefore, considering the teachings of Brun and Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine a a second window visualization comprising a library of objects, wherein each of the library of objects … with the teachings of Brun.  One would have been motivated to combine a second window visualization comprising a library of objects, wherein each of the library of objects … with the teachings of Brun in order to provide more flexibility to Brun by allowing the user to determine the relative placements of the application type parts in the application type diagram to provide a clearer and better organized application part diagram to provide a flexible and adaptable room or building automation applications with an easy and intuitive way for application configuration (Brun: Abstract).

Brun does not disclose determining a suggested third object from the library to suggest … and displaying a notification of the suggested third object … on the GUI, as disclosed in the claims.  However, Brun discloses a user may select any available application type part variants or options (P 0045).  When a user adds an application type part, for example, a fan, the system may offer applicant type part variants; however, the system may also offer application type part that are compatible with each variant, for example, an electric heater or a radiator, may be offered as options to fan variants, and then the first and second ATPs are connected.  However, Brun does not disclose offering different third options separately for adding a second ATP depending on dependency rules of the first ATP, and for connecting the first and second ATPs.  Lee discloses in response to user inputs, components are added to a design to define a layout of a computing system from a library (P. 0041) wherein the components may be input in response to another component that has been added (P. 0042) wherein network connections, power connections, direct links, and so on, are added to the design (P. 0044) as additional components are added to the design, additional relationships may also be defined in order to associate and connect the various set of components (P. 0045) wherein validating the design includes determining whether the relationships defined between the set of components violate one or more of a set of design constraints prohibiting the connection of incompatible added devices (P. 0046) when a violation is detected, an offending component or relationship may be voided, prohibited, or otherwise indicated by an error message or violation message that is generated and displayed when a constraint violation is detected (P. 0048).  Therefore, considering the teachings of Brun, Park and Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine determining a suggested third object from the library to suggest … and displaying a notification of the suggested third object … on the GUI with the teachings of Brun, Park and Lee.  One would have been motivated to combine determining a suggested third object from the library to suggest … and displaying a notification of the suggested third object … on the GUI with the teachings of Brun, Park and Lee in order to ensure that only components that fit the dependency rules and are compatible with the application part, and other application part types, are added and connected in the building automation system model.

Brun does not disclose … based on a plurality of industrial automation systems …, as disclosed in the claims.  However, Brun discloses to support different operation & monitoring graphics for a given Application-Type AT, there might be multiple graphic templates preloaded or loadable (P. 0173).  Park discloses one or more policies may be checked in one or more databases to confirm spatial relationships for a layout of a system (P 0118).  In the same field of invention, Lee discloses in response to user inputs, components are added to a design to define a layout of a computing system from a library (P. 0041) relationships between components are defined (P. 0045) determining whether the relationships defined between the set of components violate one or more of a set of design constraints prohibiting the connection of incompatible added devices (P. 0046) Brun discloses that multiple templates may be accessed, but not to determine a suggested action, and Lee also discloses checking multiple relationship databases or policies, however, Lee explicitly discloses that whether or not components are compatible is determined by checking from one or more of a set of policies, which is analogous to the claimed plurality of industrial automation system designs.  Therefore, considering the teachings of Brun, Park and Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine … based on a plurality of industrial automation systems … with the teachings of Brun, Park and Lee.  One would have been motivated to combine … based on a plurality of industrial automation systems … with the teachings of Brun, Park and Lee in order to ensure consistency in constructing the application type for the automation system of Brun for consistency across different operation and monitoring configurations for a given application type (Brun: P 0173)

Claim 15.  Brun discloses a non-transitory, tangible, computer readable medium comprising instructions that, when executed by the processor, cause the processor to perform operations comprising: 
generating a graphical user interface (GUI), providing an installation graph, e.g. a plant graph (P. 0125) including installation notation for application parts supporting HW and SW variability by respective choice objects (P. 0129) depicted in a graphical manner (P. 0130, Fig. 11), wherein the GUI comprises: 
a first window visualization for depicting a visual representation of an industrial automation system, the plant graph including an application type AT for e.g. a room, a building or a plant depicts apart from separately application type parts: fan ATP1 and ATP2 (Hcl) representing a heating coil (P. 0126) comprising many building elements representing HW and/or SW choices for at least one application type, e.g. a fan, including respective building automation (BA) choice objects CO1, CO2, which comprise information for a choice-menu CM1, CM2 for the selection of possible variants for the respective application type (P. 0130, Fig. 11) The application type in Fig. 11 includes at least a fan and a heating coil in a plant automation system; and 
a second window visualization comprising [a library of] objects, wherein each object [of the library of objects] corresponds to a respective industrial automation device, an application type part, e.g. the fan, can be marked or highlighted if a user has no choice selection regarding the respective variants done yet (P. 0127) wherein a user may choose an application part variant by selecting a choice object comprising a choice-item-list (P. 0128, Fig. 11) wherein an optional ATP for a first ATP (fan) may be a second ATP (electric heater, radiator) (P. 0145-0147, Fig. 13) The choice-item-lists CIL1 and CIL2, which are separate windows from the application type part graph “AT”, allow a user to select application type part variants for each of the application parts of the installation graph; 
receiving a first input inserting a first object [of the library of objects] within the first window visualization, a user selects an application type and a graphical representation is displayed, including graphical elements for application type parts, and a user selects choice objects for each application type part, providing variants and options, wherein based on dependency rules only such graphical elements of the application type parts are provided which are compatible to the selected graphical elements (P 0045) for configuring the application type, and providing different variants and options represented by graphical elements (P. 0153) Application type parts are not initially selected when the application type is selected, when a user selects an option or a variant for an application type part, an actual application type part is included in the application type, this is analogous to inserting a selected choice or variant of an application part into the application type; 
receiving a second input inserting a second object [of the library of objects] within the first window visualization, at least a second graphical element (ATP2)is displayed in the graphical representation of application type providing different variants and options (CIL2) (P. 0128, Fig. 11, note that the application type parts identified as ATP2 are designated as optional devices) wherein an optional ATP for a first ATP (fan) may be a second ATP (electric heater, radiator) (P. 0145-0147, Fig. 13) As noted above, when a user selects an option or a variant for an application type part, an actual application type part is included in the application type, this is analogous to inserting a selected choice or variant of an application part into the application type; 
determining based on a plurality of industrial automation system designs  that include the first object within the first window visualization and the second object within the first window visualization system a suggested connection between a first interface element of the first object and a second interface element of the second object, hardware variant/option are selected, and then required variants/options (typically SW related items) and deactivate <excluded> variants (if there are any) according to the constraint rules, and additional variants/options suggestions, are automatically activated then the system automatically updates the plant graphics according to the selections and constraint rules DR1 and provides direct visual information on selected items (P. 0142) wherein constraints include dependency rules that include "excluded", "required", and " suggested" for optional application type parts (ATP) (P. 0144) wherein an optional ATP for a first ATP (fan) may be a second ATP (electric heater, radiator) (P. 0145-0147, Fig. 13) and generating a configuration file for an automation system controller including (P. 0159) an application type represented by a compiled executable instance comprising an application interface specific to the functions employed and the input/output of the instance is coupled to mechanical equipment (P. 0162) wherein the configuration is based on dependency rules (P. 0163) Suggesting the connection is not claimed as a separate step from displaying a suggested object and connecting the first object and the second object; second ATPs are offered to the user for selection that have the following dependencies relative to the displayed first ATP variants: excluded, required suggested; and then when a user selects a second ATP, the configuration executable is loaded into the first ATP and the ATP interfaces are coupled to the second ATP; and 
displaying a notification of the suggested connection on the GUI, dependency rules determine if choice object variants or options represented by graphical elements are excluded, required or suggested (P 0064) after selection of such a HW variant/option, the system will automatically activate required variants/options and deactivate <excluded> variants according to the constraint rules, the system automatically updates the plant graphics according to the selections and constraint rules and provides direct visual information on selected items (P. 0142) Only required variants or options are provided and suggested variants or options are also provided. 

Brun does not disclose a second window visualization comprising a library of objects, wherein each object of the library of objects … , as disclosed in the claims.  However, in the same field of invention, Park discloses a user may drag a component or device from a panel (P. 0059) to a layout (floor plan) in a GUI and add new (building) devices, and other GUI elements--e.g., dialog boxes, tabbed elements, buttons, etc.) are displayed configured to receive input from a user regarding the location and/or other properties of (building) devices (P. 0062).  Therefore, considering the teachings of Brun and Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine a second window visualization comprising a library of objects, wherein each object of the library of objects …  with the teachings of Brun.  One would have been motivated to combine a second window visualization comprising a library of objects, wherein each object of the library of objects …  with the teachings of Brun in order to provide more flexibility to Brun by allowing the user to determine the relative placements of the application type parts in the application type diagram to provide a clearer and better organized application part diagram to provide a flexible and adaptable room or building automation applications with an easy and intuitive way for application configuration (Brun: Abstract).

Brun does not disclose determining, based on a plurality of industrial automation system designs, as disclosed in the claims.  However, Brun discloses to support different operation & monitoring graphics for a given Application-Type AT, there might be multiple graphic templates preloaded or loadable (P. 0173).  Park discloses one or more policies may be checked in one or more databases to confirm spatial relationships for a layout of a system (P 0118).  In the same field of invention, Lee discloses in response to user inputs, components are added to a design to define a layout of a computing system from a library (P. 0041) relationships between components are defined (P. 0045) determining whether the relationships defined between the set of components violate one or more of a set of design constraints prohibiting the connection of incompatible added devices (P. 0046) Brun discloses that multiple templates may be accessed, but not to determine a suggested action, and Lee also discloses checking multiple relationship databases or policies, however, Lee explicitly discloses that whether or not components are compatible is determined by checking from one or more of a set of policies, which is analogous to the claimed plurality of industrial automation system designs.  Therefore, considering the teachings of Brun, Park and Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine determining, based on a plurality of industrial automation system designs with the teachings of Brun and Park.  One would have been motivated to combine determining, based on a plurality of industrial automation system designs with the teachings of Brun and Park in order to ensure consistency in constructing the application type for the automation system of Brun for consistency across different operation and monitoring configurations for a given application type (Brun: P 0173).

Brun does not disclose a suggested connection between a first interface element of the first object and a second interface element of the second object, as disclosed in the claims.  However, Brun discloses a user may select any available application type part variants or options (P 0045).  When a user adds an application type part, for example, a fan, the system may offer applicant type part variants; however, the system may also offer application type part that are compatible with each variant, for example, an electric heater or a radiator, may be offered as options to fan variants, and then the first and second ATPs are connected.  However, Brun does not disclose offering different third options separately for adding a second ATP depending on dependency rules of the first ATP, and for connecting the first and second ATPs.  Lee discloses in response to user inputs, components are added to a design to define a layout of a computing system from a library (P. 0041) wherein the components may be input in response to another component that has been added (P. 0042) wherein network connections, power connections, direct links, and so on, are added to the design (P. 0044) as additional components are added to the design, additional relationships may also be defined in order to associate and connect the various set of components (P. 0045) wherein validating the design includes determining whether the relationships defined between the set of components violate one or more of a set of design constraints prohibiting the connection of incompatible added devices (P. 0046) when a violation is detected, an offending component or relationship may be voided, prohibited, or otherwise indicated by an error message or violation message that is generated and displayed when a constraint violation is detected (P. 0048).  Therefore, considering the teachings of Brun, Park and Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine a suggested connection between a first interface element of the first object and a second interface element of the second object with the teachings of Brun, Park and Lee.  One would have been motivated to combine a suggested connection between a first interface element of the first object and a second interface element of the second object with the teachings of Brun, Park and Lee in order to ensure that only components that fit the dependency rules and are compatible with the application part, and other application part types, are added and connected in the building automation system model.

Claim 20. Canceled.

Claim 21. Brun, Park and Lee disclose the system of claim 1, and Brun further discloses determining the suggested action comprises determining a number of objects configured to interface with the third object, configuring the application type by selecting graphical elements (e.g. choice elements providing different variants and options represented by graphical elements), wherein based on dependency rules only such graphical elements of the application type which are compatible to the selected graphical elements are provided on the graphical output device (P. 0157).

Claim 22. Brun discloses the system of claim 1, and Brun further discloses determining the suggested action comprises identifying a number of interface types associated with the number of objects, the common automation system controller, comprises an input/output interface and an application with an application type with functions, wherein the application type is represented by the compiled application by an executable instance comprising an application interface specific to the functions employed, wherein the executable instance automatically aligns in the building automation system, based on an application type configuration, wherein the configuration is based on dependency rules (P. 0021) wherein the application type is represented by the compiled application by an executable instance comprising an application interface specific to the functions employed (P. 0071) The dependency rules determine the configuration, and the configuration determines the application interface(s).

Claim 23. Brun, Park and Lee disclose the system of claim 1, and Brun discloses based on dependency rules only such graphical elements of the application type parts which are compatible to the selected graphical elements are provided (P 0045) a user may select a choice variant or option for and then there might be other variants and options from other choices required, excluded or suggested, wherein dependency rules may work between HW choices, between SW choices and between HW and SW choices (P 0137), to support different operation & monitoring graphics for a given Application-Type AT, there might be multiple graphic templates preloaded or loadable (P. 0173) and Park discloses one or more policies may be checked in one or more databases to confirm spatial relationships for a layout of a system (P 0118) and Lee discloses in response to user inputs, components are added to a design to define a layout of a computing system from a library (P. 0041) relationships between components are defined (P. 0045) determining whether the relationships defined between the set of components violate one or more of a set of design constraints prohibiting the connection of incompatible added devices (P. 0046) Brun discloses that multiple templates may be accessed, but not to determine a suggested action, and Lee also discloses checking multiple relationship databases or policies, however, Lee explicitly discloses that whether or not components are compatible is determined by checking from one or more of a set of policies, which is analogous to the claimed plurality of industrial automation system designs.  Therefore, considering the teachings of Brun, Park and Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein determining the suggested action comprises: identifying, based on the plurality of industrial automation system designs that include the first object within the first window visualization and the second object within the first window visualization, a plurality of candidate objects associated with the plurality of industrial automation system designs; determining a correlation between at least one of the plurality of candidate objects and at least one object of the library of objects; and selecting the at least one object as the third object with the teachings of Brun, Park and Lee.  One would have been motivated to combine wherein determining the suggested action comprises: identifying, based on the plurality of industrial automation system designs that include the first object within the first window visualization and the second object within the first window visualization, a plurality of candidate objects associated with the plurality of industrial automation system designs; determining a correlation between at least one of the plurality of candidate objects and at least one object of the library of objects; and selecting the at least one object as the third object with the teachings of Brun, Park and Lee in order to ensure that only components that fit the dependency rules and are compatible with the application part, and other application part types, are added and connected in the building automation system model.

Claim 2-5, 9, 11-14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brun et al. (US 2017/0214541 A1) in view of Park (US 2009/0307255 A1) and Lee (US 2015/0324487 A1) and further in view of Religa et al. (US 2020/0380067 A1).

Claim 2.  Brun, Park and Lee disclose the system of claim 1, and Brun further discloses the dependency rules having logical expressions for determining if choice object variants or options represented by graphical elements are excluded, required or suggested (P. 0064) after selection of such a HW variant/option, the system will automatically activate required variants/options (typically SW related items) and deactivate <excluded> variants (if there are any) according to the constraint rules, and the system may suggest additional variants/options to the user (P. 0142).  Upon selection of a hardware variant/option, the user is offered further suggestions of variants/options, however, since the hardware is already configured with required options, the user need not select a suggested option or variant; however, Brun does not disclose explicitly disclose that the user is provided an option to accept or reject the suggestion.  In the same field of invention, Religa discloses a system for performing content type determination in real-time text analysis, e.g. as a user types within an electronic document, and providing a notification to a user of suggested modifications (formatting modifications) based on determined content types, which a user can browse and accept, ignore or decline as desired, or automatically applies the suggested modifications (P. 0001, 0061).  Therefore, considering the teachings of Brun, Park, Lee and Religa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the notification comprises an option to accept or reject the suggested action with the teachings of Brun, Park and Lee.  One would have been motivated to combine the notification comprises an option to accept or reject the suggested action with the teachings of Brun, Park and Lee in order to provide the user with more control over the suggestions provided in Brun.

Claim 3.  Brun, Park and Lee disclose the system of claim 1, but Park does not disclose the operations comprise automatically implementing the suggested action, as disclosed in the claims.  However, in the same field of invention, Religa discloses a system for performing content type determination in real-time text analysis, e.g. as a user types within an electronic document, and providing a notification to a user of suggested modifications (formatting modifications) based on determined content types, which a user can browse and accept, ignore or decline as desired, or automatically applies the suggested modifications (P. 0001, 0061).  Therefore, considering the teachings of Brun, Park, Lee and Religa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the operations comprise automatically implementing the suggested action with the teachings of Brun, Park and Lee.  One would have been motivated to combine the operations comprise automatically implementing the suggested action with the teachings of Brun, Park and Lee in order to provide the user with more control over the suggestions provided in Brun.

Claim 4.  Brun, Park and Lee disclose the system of claim 1, and Brun further disclose, a user may choose an application part variant by selecting a choice object comprising a choice-item-list (P. 0128, Fig. 11) the graphical representation of the application type comprises user selectable graphical elements (e.g. choice elements) for configuring the application type, and providing different variants and options represented by graphical elements (P. 0153) to support different operation & monitoring graphics for a given Application-Type AT, there might be multiple graphic templates preloaded or loadable (P. 0173).  Park discloses one or more policies may be checked in one or more databases to confirm spatial relationships for a layout of a system (P 0118).  Lee discloses in response to user inputs, components are added to a design to define a layout of a computing system from a library (P. 0041) relationships between components are defined (P. 0045) determining whether the relationships defined between the set of components violate one or more of a set of design constraints prohibiting the connection of incompatible added devices (P. 0046) Brun discloses that multiple templates may be accessed, but not to determine a suggested action, and Lee also discloses checking multiple relationship databases or policies, however, Lee explicitly discloses that whether or not components are compatible is determined by checking from one or more of a set of policies, which is analogous to the claimed plurality of industrial automation system designs.  Therefore, considering the teachings of Brun, Park and Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine determining the suggested action comprises: identifying, based on the plurality of industrial automation system designs that include the first object within the first window visualization and the second object within the first window visualization, a set of candidate actions with the teachings of Brun, Park and Lee.  One would have been motivated to combine determining the suggested action comprises: identifying, based on the plurality of industrial automation system designs that include the first object within the first window visualization and the second object within the first window visualization, a set of candidate actions with the teachings of Brun, Park and Lee in order to ensure consistency in constructing the application type for the automation system of Brun for consistency across different operation and monitoring configurations for a given application type (Brun: P 0173).

However, Brun does not disclose assigning, based on the plurality of industrial automation system designs that include the first object within the first window visualization and the second object within the first window visualization, each of the candidate actions of the set of candidate actions a probability value; determining that the probability value for one candidate action of the set of candidate actions exceeds a threshold value; and identifying the one candidate action as the suggested action, as disclosed in the claims.  However, in the same field of invention, Religa discloses the classification model used to analyze the content determines a suggested modification and a confidence level or score, based on a threshold, for the suggested modification (representing a likelihood that the suggested modification is appropriate for the content) and is used to determine whether to automatically apply the suggested modification, generate a pop-up or other notification regarding the suggested modification, or wait for the user to request analysis and suggested modifications (P. 0061).  Therefore, considering the teachings of Brun, Park, Lee and Religa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine assigning, based on the plurality of industrial automation system designs that include the first object within the first window visualization and the second object within the first window visualization, each of the candidate actions of the set of candidate actions a probability value; determining that the probability value for one candidate action of the set of candidate actions exceeds a threshold value; and identifying the one candidate action as the suggested action with the teachings of Brun, Park and Lee.  One would have been motivated to combine assigning, based on the plurality of industrial automation system designs that include the first object within the first window visualization and the second object within the first window visualization, each of the candidate actions of the set of candidate actions a probability value; determining that the probability value for one candidate action of the set of candidate actions exceeds a threshold value; and identifying the one candidate action as the suggested action with the teachings of Brun, Park and Lee in order to provide the user with more control over the suggestions provided in Brun in order to provide the user with the most appropriate application type part for the created application type.

Claim 5.  Brun, Park and Lee disclose the system of claim 1, and Brun further disclose, a user may choose an application part variant by selecting a choice object comprising a choice-item-list (P. 0128, Fig. 11) the graphical representation of the application type comprises user selectable graphical elements (e.g. choice elements) for configuring the application type, and providing different variants and options represented by graphical elements (P. 0153) to support different operation & monitoring graphics for a given Application-Type AT, there might be multiple graphic templates preloaded or loadable (P. 0173).  Park discloses one or more policies may be checked in one or more databases to confirm spatial relationships for a layout of a system (P 0118).  Lee discloses in response to user inputs, components are added to a design to define a layout of a computing system from a library (P. 0041) relationships between components are defined (P. 0045) determining whether the relationships defined between the set of components violate one or more of a set of design constraints prohibiting the connection of incompatible added devices (P. 0046) Brun discloses that multiple templates may be accessed, but not to determine a suggested action, and Lee also discloses checking multiple relationship databases or policies, however, Lee explicitly discloses that whether or not components are compatible is determined by checking from one or more of a set of policies, which is analogous to the claimed plurality of industrial automation system designs.  Therefore, considering the teachings of Brun, Park and Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine determining the suggested action comprises: identifying, based on the plurality of industrial automation system designs that include the first object within the first window visualization and the second object within the first window visualization, a set of candidate actions with the teachings of Brun, Park and Lee.  One would have been motivated to combine determining the suggested action comprises: identifying, based on the plurality of industrial automation system designs that include the first object within the first window visualization and the second object within the first window visualization, a set of candidate actions with the teachings of Brun, Park and Lee in order to ensure consistency in constructing the application type for the automation system of Brun for consistency across different operation and monitoring configurations for a given application type (Brun: P 0173).

However, Brun does not disclose assigning, based on the plurality of industrial automation system designs that include the first object within the first window visualization and the second object within the first window visualization, each of the candidate actions of the set of candidate actions a probability value;  identifying one candidate action of the set of candidate actions having a respective probability value greater than each respective probability value for each candidate action of the set of candidate actions; and identifying the one candidate action as the suggested action, as disclosed in the claims. In the same field of invention, Religa discloses the classification model used to analyze the content determines a suggested modification and a confidence level or score, based on a threshold, for the suggested modification (representing a likelihood that the suggested modification is appropriate for the content) and is used to determine whether to automatically apply the suggested modification, generate a pop-up or other notification regarding the suggested modification, or wait for the user to request analysis and suggested modifications, wherein the thresholds may vary for different content types, different types of suggested modifications, or the like (P. 0061).  Therefore, considering the teachings of Brun, Park, Lee and Religa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine assigning, based on the plurality of industrial automation system designs that include the first object within the first window visualization and the second object within the first window visualization, each of the candidate actions of the set of candidate actions a probability value;  identifying one candidate action of the set of candidate actions having a respective probability value greater than each respective probability value for each candidate action of the set of candidate actions; and identifying the one candidate action as the suggested action with the teachings of Brun, Park and Lee.  One would have been motivated to combine assigning, based on the plurality of industrial automation system designs that include the first object within the first window visualization and the second object within the first window visualization, each of the candidate actions of the set of candidate actions a probability value;  identifying one candidate action of the set of candidate actions having a respective probability value greater than each respective probability value for each candidate action of the set of candidate actions; and identifying the one candidate action as the suggested action with the teachings of Brun, Park and Lee in order to provide the user with more control over the suggestions provided in Brun in order to provide the user with the most appropriate application type part for the created application type.

Claim 9.  Brun, Park and Lee disclose the system of claim 1, but Brun does not disclose determining the suggested action comprises applying a machine learning algorithm configured to parse the plurality of industrial automation system designs that include the first object within the first window visualization and the second object within the first window visualization and generate an algorithm for determining the suggested action based on one or more conditions, as disclosed in the claims.  However, Brun further discloses, an application is selected from a library of proven applications (P. 0092) and the functionality of that application is changed or added to and tested (P. 0093) a rule engine (e.g. a software module) reads and processes the dependency rules DR1 (P. 0139) and Park discloses a user places a device (P. 0091) a determination is made of the spatial relations and device properties are stored based on the spatial relations (P. 0092) if a spatial relation does not exist, then a determination is made if a relationship is likely to exist or whether a fundamental relationship exists prior to testing for another relationships (P. 0095).  Brun discloses that a testing process is performed to determine proven applications, but Brun does not disclose further details about this testing process.  Park disclosed that if a spatial relation does not exist (thereby not allowing device properties to be determined) then a likelihood of a spatiqal relation is determined, upon which to base the device properties, and the spatial relation data is saved.  However, the combination of Park with Brun does not provide the functionality of determining the application type part variant suggestions based on a machine learning.  In the same field of invention, Religa discloses a processor monitor or track a user's interaction with a suggested modification and may use the user's interaction with the suggested modification as feedback data for updating the classification model (P. 0060).  Therefore, considering the teachings of Brun, Park, Lee and Religa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine determining the suggested action comprises applying a machine learning algorithm configured to parse the plurality of industrial automation system designs that include the first object within the first window visualization and the second object within the first window visualization and generate an algorithm for determining the suggested action based on one or more conditions with the teachings of Brun, Park and Lee.  One would have been motivated to combine determining the suggested action comprises applying a machine learning algorithm configured to parse the plurality of industrial automation system designs that include the first object within the first window visualization and the second object within the first window visualization and generate an algorithm for determining the suggested action based on one or more conditions with the teachings of Brun, Park and Lee in order to provide the user with more control over the suggestions provided in Brun in order to provide the user with the most appropriate application type part for the created application type.

Claim 11.  Brun, Park and Lee disclose the method of claim 10, and Brun further discloses the dependency rules having logical expressions for determining if choice object variants or options represented by graphical elements are excluded, required or suggested (P. 0064) after selection of such a HW variant/option, the system will automatically activate required variants/options (typically SW related items) and deactivate <excluded> variants (if there are any) according to the constraint rules, and the system may suggest additional variants/options to the user (P. 0142).  Upon selection of a hardware variant/option, the user is offered further suggestions of variants/options, however, since the hardware is already configured with required options, the user need not select a suggested option or variant; however, Brun does not disclose explicitly disclose that the user is provided an option to accept or reject the suggestion.  In the same field of invention, Religa discloses a system for performing content type determination in real-time text analysis, e.g. as a user types within an electronic document, and providing a notification to a user of suggested modifications (formatting modifications) based on determined content types, which a user can browse and accept, ignore or decline as desired, or automatically applies the suggested modifications (P. 0001, 0061).  Therefore, considering the teachings of Brun, Park, Lee and Religa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the notification comprises an option to accept or reject inserting the suggested third object within the first window visualization with the teachings of Brun, Park and Lee.  One would have been motivated to combine the notification comprises an option to accept or reject inserting the suggested third object within the first window visualization with the teachings of Brun, Park and Lee in order to provide the user with more control over the suggestions provided in Brun.

Claim 12.  Brun, Park and Lee disclose the system of claim 10, but Park does not disclose the operations comprise automatically presenting the third object within the first window visualization, as disclosed in the claims.  However, in the same field of invention, Religa discloses a system for performing content type determination in real-time text analysis, e.g. as a user types within an electronic document, and providing a notification to a user of suggested modifications (formatting modifications) based on determined content types, which a user can browse and accept, ignore or decline as desired, or automatically applies the suggested modifications (P. 0001, 0061).  Therefore, considering the teachings of Brun, Park, Lee and Religa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the operations comprise automatically presenting the third object within the first window visualization with the teachings of Brun, Park and Lee.  One would have been motivated to combine the operations comprise automatically presenting the third object within the first window visualization with the teachings of Brun, Park and Lee in order to provide the user with more control over the suggestions provided in Brun.

Claim 13.  Brun, Park and Lee disclose the system of claim 10, and Brun in view of Park and Lee further disclose determining the suggested third object from the library to suggest to add to the industrial automation system within the first window visualization comprises: identifying, based on the plurality of industrial automation system designs that include the first object within the first window visualization and the second object within the first window visualization, a set of candidate third objects, a user may choose an application part variant by selecting a choice object comprising a choice-item-list (P. 0128, Fig. 11) the graphical representation of the application type comprises user selectable graphical elements (e.g. choice elements) for configuring the application type, and providing different variants and options represented by graphical elements (P. 0153).  However, Brun does not disclose assigning, based on the plurality of industrial automation system designs that include the first object within the first window visualization and the second object within the first window visualization, each of the candidate third objects of the set of candidate third objects a probability value, wherein the probability value defines a likelihood the respective candidate third object will be added to the first window visualization; determining that the probability value for one candidate third object of the set of candidate third objects exceeds a threshold value; and identifying the one candidate third object as the suggested third object, as disclosed in the claims.  However, in the same field of invention, Religa discloses the classification model used to analyze the content determines a suggested modification and a confidence level or score, based on a threshold, for the suggested modification (representing a likelihood that the suggested modification is appropriate for the content) and is used to determine whether to automatically apply the suggested modification, generate a pop-up or other notification regarding the suggested modification, or wait for the user to request analysis and suggested modifications (P. 0061).  Therefore, considering the teachings of Brun, Park, Lee and Religa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine assigning, based on the plurality of industrial automation system designs that include the first object within the first window visualization and the second object within the first window visualization, each of the candidate third objects of the set of candidate third objects a probability value, wherein the probability value defines a likelihood the respective candidate third object will be added to the first window visualization; determining that the probability value for one candidate third object of the set of candidate third objects exceeds a threshold value; and identifying the one candidate third object as the suggested third object with the teachings of Brun, Park and Lee.  One would have been motivated to combine assigning, based on the plurality of industrial automation system designs that include the first object within the first window visualization and the second object within the first window visualization, each of the candidate third objects of the set of candidate third objects a probability value, wherein the probability value defines a likelihood the respective candidate third object will be added to the first window visualization; determining that the probability value for one candidate third object of the set of candidate third objects exceeds a threshold value; and identifying the one candidate third object as the suggested third object with the teachings of Brun, Park and Lee in order to provide the user with more control over the suggestions provided in Brun in order to provide the user with the most appropriate application type part for the created application type.

Claim 14.  Brun and Park disclose the system of claim 10, and Brun further discloses determining the suggested third object from the library to suggest to add to the industrial automation system within the first window visualization comprises: identifying, based on the plurality of industrial automation system designs that include the first object within the first window visualization and the second object within the first window visualization, a set of candidate third objects, a user may choose an application part variant by selecting a choice object comprising a choice-item-list (P. 0128, Fig. 11) the graphical representation of the application type comprises user selectable graphical elements (e.g. choice elements) for configuring the application type, and providing different variants and options represented by graphical elements (P. 0153).  However, Brun does not disclose assigning, based on the plurality of industrial automation system designs that include the first object within the first window visualization and the second object within the first window visualization, each candidate third object of the set of candidate third objects a probability value; identifying one candidate third object of the set of candidate third objects having a respective probability value greater than each respective probability value for each of the other candidate third objects of the set of candidate third objects; and identifying the one candidate third object as the suggested third object, as disclosed in the claims. In the same field of invention, Religa discloses the classification model used to analyze the content determines a suggested modification and a confidence level or score, based on a threshold, for the suggested modification (representing a likelihood that the suggested modification is appropriate for the content) and is used to determine whether to automatically apply the suggested modification, generate a pop-up or other notification regarding the suggested modification, or wait for the user to request analysis and suggested modifications, wherein the thresholds may vary for different content types, different types of suggested modifications, or the like (P. 0061).  Therefore, considering the teachings of Brun, Park and Religa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine based on the plurality of industrial automation system designs that include the first object within the first window visualization and the second object within the first window visualization, each candidate third object of the set of candidate third objects a probability value; identifying one candidate third object of the set of candidate third objects having a respective probability value greater than each respective probability value for each of the other candidate third objects of the set of candidate third objects; and identifying the one candidate third object as the suggested third object with the teachings of Brun and Park.  One would have been motivated to combine based on the plurality of industrial automation system designs that include the first object within the first window visualization and the second object within the first window visualization, each candidate third object of the set of candidate third objects a probability value; identifying one candidate third object of the set of candidate third objects having a respective probability value greater than each respective probability value for each of the other candidate third objects of the set of candidate third objects; and identifying the one candidate third object as the suggested third object with the teachings of Brun and Park in order to provide the user with more control over the suggestions provided in Brun in order to provide the user with the most appropriate application type part for the created application type.

Claim(s) 18, 19, 16, 17 is/are directed to non-transitory, tangible, computer readable medium (comprising instructions that, when executed by a processor, causes the processor to perform operations) claim(s) similar to the system claim(s) of Claim(s) 11, 12, 13, 14 and is/are rejected with the same rationale.  

Response to Arguments
Applicant's arguments filed 10 March 2022 have been fully considered but they are not persuasive.
The applicant argues:
Brun, Park, and Lee, alone or in combination, fail to teach or suggest determining a suggested action based on an analysis of historical data that include the first object within the first window visualization and the second object within the first window visualization, as generally recited in independent claim 1.

This limitations has been deleted from the amended claims.

The applicant argues:
Brun and Park, alone or in combination, fail to teach or suggest determining a suggested third object to add to the industrial automation system within the first window visualization based on an analysis of historical data that include the first object within the first window visualization and the second object within the first window visualization, as generally recited in claim 10.

The limitation “based on an analysis of historical data” has been deleted from the claim.  While Brun does not explicitly disclose suggesting a third object [from the library], Brun does not disclose any limitation on the number of application type part variants or options that may be added to the application type.  That is, Brun discloses user may select any available application type part variants or options.  When a user adds an application type part, for example, a fan, the system may offer applicant type part variants; however, the system may also offer application type part that are compatible with each variant, for example, an electric heater or a radiator, may be offered as options to fan variants, and then the first and second ATPs are connected.  However, Brun does not disclose offering different third options separately for adding a second ATP depending on dependency rules of the first ATP, and for connecting the first and second ATPs.  Lee discloses in response to user inputs, components are added to a design to define a layout of a computing system from a library, wherein the components may be input in response to another component that has been added.  Network connections, power connections, direct links, and so on, are added to the design.  As additional components are added to the design, additional relationships may also be defined in order to associate and connect the various set of components, wherein validating the design includes determining whether the relationships defined between the set of components violate one or more of a set of design constraints prohibiting the connection of incompatible added devices.  When a violation is detected, an offending component or relationship may be voided, prohibited, or otherwise indicated by an error message or violation message that is generated and displayed when a constraint violation is detected.  Again, it is clear in Lee that any number of components may be added, therefore, Brun in view of Lee discloses that a third object may be suggested from the library.

The applicant argues:
Brun and Park, alone or in combination, fail to teach or suggest determining, based on an analysis of historical data that include the first object within the first window visualization and the second object within the first window visualization, a suggested connection between a first interface element of the first object and a second interface element of the second object, as generally recited in claim 15.

As noted above, the limitation “based on an analysis of historical data” has been deleted from the claim in the amendment.  While Brun may suggest applicant type part variants and options based on dependencies between hardware components, Brun does not explicitly disclose suggesting the actual connections between the hardware components.  As noted above, Lee explicitly discloses that as a user adds components to a design, relationships are defined between the components, and when violations that prohibit the connection of incompatible components, then the user is notified by an error message.  When combined with Brun, which discloses that suggestions are provided to a user for application type part variants or options based on dependencies between hardware components, a notification would be provided to a user of invalid connections and a proper connection would be suggested to the user.

The applicant argues:
Applicant respectfully submits that Religa cannot be properly combined with Brun, Park, and Lee to form the basis of the rejection because Religa fails to meet the Union Carbide test for analogous art.

In response to applicant's argument that Religa is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Brun discloses that the information in the configuration file can be represented using XML (Extensible Markup Language) or another adequate format (P 0051).  Lee is directed to classifying content of an electronic file. One system includes an electronic processor configured to determine a content type associated with a portion of content included in the electronic file using a classification model developed using machine learning. The electronic processor is also configured to determine a suggested modification for the portion of content based on the determined content type. The suggested modification is a modification to a format property of the portion of content. The electronic processor is also configured to provide a notification of the suggested modification to a user for acceptance of the suggested modification. In response to the user accepting the suggested modification, the electronic processor is configured to modify the format property of the portion of content in accordance with the suggested modification.
While Religa does not disclose that the content type include an industrial system model, Religa does disclose that the document includes various related parts based on the specific type, and suggestions are provided to the user for additions to the document based on the content type.  In Brun, the model can be based on an XML document, and Brun provides suggestions to the user to add application type part variants and options.  The analysis of the content of the XML document in Brun provided by Regila would operate in the same manner.  Furthermore, Regila was only combined with Brun for the limitation to accept or reject the suggested modification.  Therefore, regarding analyzing documents to determine the content type and to provide suggestions to the user for modifications to the document is analogous to the same operation for analyzing the application type XML model in Brun.

The applicant argues:
Even assuming, arguendo, that Religa is determined to be analogous art, Religa fails to remedy the deficiencies of Brun, Park, and Lee described above with respect to claims 1, 10, and 15.

Religa has not been relied upon to reject the limitations of analysis of historical data for a suggested action, a suggested third part, or a suggested connected.

The applicant argues:
Even assuming, arguendo, that Religa is determined to be analogous art, Religa fails to teach or suggest identifying one candidate having a respective probability value greater than each respective probability value for each of the other candidates, as generally recited in claims 5, 14, and 17.

The examiner respectfully disagrees.  Religa discloses the classification model used to analyze the content determines a suggested modification and a confidence level or score, based on a threshold, for the suggested modification (representing a likelihood that the suggested modification is appropriate for the content) and is used to determine whether to automatically apply the suggested modification, generate a pop-up or other notification regarding the suggested modification, or wait for the user to request analysis and suggested modifications, wherein the thresholds may vary for different content types, different types of suggested modifications, or the like.
Religa explicitly discloses that a likelihood is calculated that the suggested modification is appropriate for the content.  Dictionary.com defines the term “likelihood” as: 
1. the state of being likely or probable; probability.
2. a probability or chance of something.

Determining a likelihood is by it’s definition a calculation of a probability.  Furthermore, Religa explicitly discloses calculating a modification and a confidence level or score, based on a threshold, for the suggested modification.  Religa reads on all the limitation of the claim.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        10/20/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177